UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

In re:

 MISSISSIPPI CHEMICAL CORPORATION.
et al.,

  

Debtors and Debtors in Possession.

 

 

: : : : : :

:

:

 

 Chapter 11

 Jointly Administered
Case No. 03-02984 WEE

 

 

FINAL ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361,
362, 363, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d), AND (II) AUTHORIZING
USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363.



          Upon the motion (the "Motion"),[1] dated June 24, 2004, of Mississippi
Chemical Corporation, (the "DIP Borrower," or the "Company") and each of the
direct and indirect domestic subsidiaries of the DIP Borrower listed below[2]
(the "Guarantors") each debtors and debtors in possession (the "Debtors") in the
above-captioned bankruptcy cases (the "Cases"):

> (i)   for authority, pursuant to Sections 105, 361, 362, 363, 364(c)(1),
> 364(c)(2), 364(c)(3) and 364(d) of the United States Bankruptcy Code, 11
> U.S.C. §§ 101, et seq. (the "Code"), and Rules 2002, 4001 and 9014 of the
> Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), for the DIP
> Borrower to obtain post-petition financing (the "DIP Financing") and for the
> Guarantors to guaranty the payment of the DIP Borrower's obligations incurred
> in connection with the DIP Financing, in each case, on the terms set forth in
> the Commitment Letter  dated as of June 23, 2004 (and attached to the Interim
> Order (as defined below) as Exhibit A) among the DIP Borrower, Citigroup
> Global Markets Inc. ("CGMI"), Perry Principals Investments, LLC ("Perry") and
> Citicorp North America, Inc. ("CNAI") (the "DIP Commitment Letter") to be
> evidenced by a Term Loan, Revolving Credit, Guaranty and Security Agreement
> (the "DIP Credit Agreement"), among the DIP Borrower, the Guarantors, CGMI,
> Perry, each of the other financial institutions from time to time party
> thereto (together with CNAI and Perry, the "DIP Lenders"), CNAI, as
> administrative agent for the DIP Lenders (in such capacity, the "DIP Agent")
> and CGMI and Perry as joint lead arrangers (the DIP Commitment Letter, the DIP
> Credit Agreement and such other documents required to be executed and/or
> delivered pursuant to the terms of the DIP Credit Agreement to which any of
> the Debtors are parties, the "DIP Credit Documents"), pursuant to which the
> DIP Borrower would be provided a credit facility up to $182,500,000 comprised
> of a term loan facility of up to $160,000,000 and a revolving credit facility
> of up to $22,500,000 and subject to the Budget attached to the Interim Order
> as Exhibit B,
> 
> (w)   with priority over any and all administrative expenses of the kind
> specified or ordered pursuant to any provisions of the Code, including, but
> not limited to, Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b) and 726
> of the Code (other than the Carve Out (as defined below)) pursuant to Section
> 364(c)(1) of the Code,
> 
> (x)   to be secured (subject to the Carve Out) pursuant to Section 364(c)(2)
> of the Code by a perfected first priority security interest in and lien upon
> all property of the Debtors that was subject to then-existing liens that
> secured obligations under the Pre-Petition  Credit Agreement, the Harris DIP
> Credit Agreement and the Supplemental DIP Credit Agreement (all as hereinafter
> defined; such liens, the "Released Liens") and upon all property of the
> Debtors that on the Petition Date was not subject to valid, perfected and
> non-avoidable liens (including, without limitation, inventory, accounts
> receivable, property, plant, equipment, patents, copyrights, trademarks,
> tradenames and other intellectual property and 100% of the capital stock of,
> and other ownership interests in, direct and indirect subsidiaries, and other
> tangible and intangible personal property and the proceeds of the foregoing,
> (but with respect to the Debtors' interests in Mississippi Chemical Holdings,
> Inc. (a British Virgin Islands company) ("MCHI") shall not include the capital
> stock or equity interests of MCHI, MissChem (Barbados) SRL, a Barbados company
> ("MCB"), MissChem Trinidad Limited, a company of the Republic of Trinidad and
> Tobago ("MTL"), or Point Lisas Nitrogen Ltd., a joint venture company of the
> Republic of Trinidad and Tobago ("PLNL," and, together with MCB and MTL,
> collectively, the "MCHI Subsidiaries")) and on all cash and cash equivalents
> maintained in the Collection Account and the Concentration Account (all such
> property described in this clause (x), the "Unencumbered Collateral"),
> 
> (y)   to be secured (subject to the Carve Out) pursuant to Section 364(c)(3)
> of the Code by a perfected junior lien on all property of the Debtors that on
> the Petition Date was subject to valid, perfected and non-avoidable liens, but
> excluding property that was subject to the Released Liens which were to be
> released and discharged in full on the Closing Date (all such property
> described in this clause (y), the "Encumbered Collateral"), and
> 
> (z)   to be secured (subject to the Carve Out) pursuant to Section 364(d)(1)
> of the Code by a perfected first priority, senior priming Lien upon all of the
> property of the Debtors (including, without limitation, inventory, accounts
> receivable, property, plant, equipment, patents, copyrights, trademarks,
> tradenames and other intellectual property and 100% of the capital stock of,
> and other ownership interests in, direct and indirect subsidiaries, and other
> tangible and intangible personal property and the proceeds of the foregoing)
> that was subject to liens existing on the Petition Date (if any) (the "Primed
> Liens") that are junior to the Released Liens but  not to prime liens, if any,
> to which the Primed Liens were subject at the time of the commencement of the
> Cases (all such property described in this clause (z), the "Primed
> Collateral"; and together with the Unencumbered Collateral and the Encumbered
> Collateral, collectively, the "Collateral", provided that the Collateral shall
> not include the actual capital stock or equity interests of the Debtors in
> MCHI or the MCHI Subsidiaries);
> 
> > (ii)   for authority, pursuant to Section 363(c) of the Code, to use the
> > Cash Collateral (as defined below);
> > 
> > (iii)   requesting, pursuant to Bankruptcy Rule 4001, that an interim
> > hearing (the "Interim Hearing") on the Motion be held for this Court to
> > consider entry of an order authorizing (a) the DIP Borrower to enter into
> > the DIP Commitment Letter, the DIP Credit Agreement and associated documents
> > as contemplated by the DIP Commitment Letter, (b) the DIP Borrower to
> > forthwith borrow funds available under the DIP Financing from the DIP
> > Lenders, which borrowings authorized at the Interim Hearing were to be used
> > to provide working capital and for other general corporate purposes of the
> > Debtors, subject to such borrowings first being used by the DIP Borrower to
> > repay in cash, in full, all agreed and/or allowed amounts due under, and to
> > terminate, each of the Prepetition Credit Agreement, the Supplemental DIP
> > Credit Agreement and the Harris DIP Credit Agreement (collectively, the
> > "Repaid Facilities"), and to pay related transaction costs, fees and
> > expenses and (c) the use of the Cash Collateral as described in paragraph
> > (ii) above; and
> > 
> > (iv)  requesting that a final hearing (if required) (the "Final Hearing")
> > thereafter be held for this Court to consider entry of an order authorizing
> > the balance of the DIP Financing as set forth in the Motion and the DIP
> > Credit Documents filed with this Court, and authorizing the Debtors'
> > continued use of Cash Collateral;

and an Interim Hearing having been held on June 25, 2004 and the order
referenced in paragraph (iii) above (the "Interim Order") having been entered at
the Interim Hearing; and the sole Objection to the Motion, that certain Limited
Objection ("Objection") filed by the Export-Import Bank of the United States
("Ex-Im") to the DIP Financing as it relates to the issuance of a guaranty by
MCHI (the "MCHI Guaranty") under the DIP Credit Documents; this Court having
been advised by the Debtors that the DIP Lenders and the DIP Agent have
consented to there being no MCHI Guaranty nor any guaranties by the MCHI
Subsidiaries issued in connection with the DIP Financing and Ex-Im having
withdrawn its consent to the issuance of the MCHI Guaranty and the Objection
having been withdrawn;  and after due deliberation and consideration and
sufficient cause appearing therefor;

> IT IS HEREBY FOUND, that:

          A.     On May 16, 2003, the Debtors filed voluntary petitions for
relief under chapter 11 of the Code.  The Cases of the Debtors are being jointly
administered.  The Debtors are operating their business and managing their
properties as debtors in possession pursuant to Sections 1107(a) and 1108 of the
Code.  No request has been made for the appointment of a trustee or examiner,
and an official committee of unsecured creditors has been appointed in the
Debtors' Cases (the "Committee").  Based on the record before the Court, the
Committee supports the granting of the Motion, the entry of the Interim Order
and this Order, and the entry by the Debtors into the DIP Financing.  This Court
has core jurisdiction over these proceedings and the parties and property
affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.  The statutory
predicates for the relief sought herein are Sections 105, 361, 362, 363, 364 and
507 of the Code and Rules 4001(b) and (d) of the Bankruptcy Rules.

          B.     Pursuant to its terms, the Harris DIP Credit Agreement expired
on June 30, 2004 and the Debtors determined in their reasonable business
judgment not to renew the Harris DIP Credit Agreement, but rather to replace it
with the DIP Financing. 

          C.     In accordance with the terms of the Interim Order, the Debtors
have repaid in full all allowed amounts due under each of the Repaid Facilities
on the Closing Date of the DIP Credit Agreement and have established the escrow
arrangements required by the Interim Order. Upon the repayment of the Repaid
Facilities and the establishment of the escrow arrangements required by the
Interim Order, the obligations of the Debtors under each of the Repaid
Facilities were satisfied and discharged in full. 

          D.     Based on the record before this Court and the foregoing, the
Court finds that:

> > (i)  the DIP Borrower and the Debtors have an ongoing need to obtain
> > financing and use the Cash Collateral to permit, among other things, the
> > orderly continuation of the operation of their businesses, to maintain
> > business relationships with vendors and suppliers, to make certain
> > maintenance capital expenditures, and to satisfy other working capital
> > needs;
> > 
> > (ii)  the Debtors are unable to obtain adequate unsecured credit allowable
> > under Section 503(b)(1) of the Code as an administrative expense;
> > 
> > (iii)  a facility in the amount provided by the DIP Financing is unavailable
> > to the Debtors without their granting to the DIP Agent and the DIP Lenders
> > (i) pursuant to Section 364(c)(1) of the Code, allowed claims, with respect
> > to all indebtedness and obligations of the Debtors under the DIP Credit
> > Agreement and the DIP Credit Documents having super-priority status in the
> > Cases over any and all administrative expenses of the kind specified in or
> > ordered pursuant to any provision of the Code including, but not limited to,
> > Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b) and 726 of the Code
> > (other than the Carve Out), (ii) pursuant to Section 364(c)(2) of the Code,
> > security for such obligations by granting, subject to the Carve Out, a
> > perfected first priority senior security interest in and lien on the
> > Unencumbered Collateral, (iii) pursuant to Section 364(c)(3) of the Code,
> > security for such obligations by granting, subject to the Carve Out, a
> > perfected junior security interest in and lien on all Encumbered Collateral,
> > and (iv) pursuant to Section 364(d)(l) of the Code, security for such
> > obligations by granting, subject to the Carve Out, a perfected first
> > priority, senior priming security interest in and lien on all Primed
> > Collateral, provided that the Collateral shall not include the actual
> > capital stock or equity interests of the Debtors in MCHI or the MCHI
> > Subsidiaries;
> > 
> > (iv)  the ability of the Debtors to obtain sufficient working capital and
> > liquidity through the incurrence of new indebtedness for borrowed money and
> > other financial accommodations and the use of the Cash Collateral is vital
> > to the Debtors;
> > 
> > (v)   the preservation and maintenance of the going concern values of the
> > Debtors is integral to a successful reorganization of the Debtors pursuant
> > to the provisions of Chapter 11 of the Code;
> > 
> > (vi)  the relief sought will assist the Debtors in confirming an Alternative
> > Plan (as defined in the Motion) on a consensual basis on terms principally
> > agreed upon among the Debtors, the Committee and the DIP Lenders; and
> > 
> > (vii)  the terms of the DIP Financing and the use of the Cash Collateral are
> > fair and reasonable, reflect the Debtors' exercise of prudent business
> > judgment consistent with their fiduciary duty and are supported by
> > reasonably equivalent value and fair consideration.

          E.      The DIP Financing and the use of the Cash Collateral have been
negotiated in good faith and at arm's-length between the Debtors and the DIP
Agent, and any credit extended, and loans made to, or for the benefit of, the
DIP Borrower by the DIP Lenders pursuant to the DIP Credit Documents, shall be
deemed to have been extended by the DIP Lenders in "good faith," as such term is
used in Section 364(e) of the Code.

          F.      Ex-Im has withdrawn its consent to the MCHI Guaranty and the
DIP Lenders and the DIP Agent have consented to there being no MCHI Guaranty nor
guaranties by any of the MCHI Subsidiaries in connection with the DIP Financing.
Ex-Im has withdrawn its Objection.

          G.      Notice of the Motion, the deadline for the filing of
objections and the Final Hearing has been given by the Debtors on June 25, 2004
in accordance with the terms of the Interim Order. 

          Based upon the foregoing stipulations findings and conclusions, upon
the record made before this Court at the Interim Hearing, and good and
sufficient cause appearing therefor;

> IT IS HEREBY ORDERED that:

          1.      In the event that the Objection has not been withdrawn prior
to the Final Hearing, the Objection is overruled. The DIP Borrower is
immediately authorized and empowered to enter into the DIP Commitment Letter,
the DIP Credit Agreement, the associated documents as contemplated by the DIP
Commitment Letter and the DIP Financing and to borrow under the DIP Credit
Agreement such amounts as are permitted under the Budget and the terms thereof.
Notwithstanding anything herein to the contrary, no borrowings under the DIP
Credit Agreement, Cash Collateral, Collateral or the Carve Out may be used,
directly or indirectly, to initiate or prosecute any claims or causes of action
against the DIP Agent or the DIP Lenders, or with respect to the liens securing
their claims.

          2.      The Debtors are expressly authorized and empowered to execute
and deliver, among other documents, the DIP Commitment Letter, the DIP Credit
Agreement and the other DIP Credit Documents.  The Debtors are hereby authorized
to perform and do all acts that may be required in connection with the DIP
Credit Documents.  The DIP Commitment Letter and the other DIP Credit Documents
constitute valid and binding obligations of the Debtors, enforceable against
each Debtor that is a party thereto in accordance with their respective terms.

          3.      Each of the Debtors is authorized and directed to do and
perform all acts, to make, execute and deliver all instruments and documents
(including, without limitation, the execution of security agreements, mortgages
and financing statements), and to pay fees, which may be reasonably required or
necessary for the Debtors' performance under the DIP Financing, including,
without limitation:  (i) the execution of the DIP Credit Documents, (ii) the
execution of one or more amendments to the DIP Credit Documents for, among other
things, the purpose of adding additional financial institutions as DIP Lenders,
in each case in such form as the Debtors, the DIP Agent and the DIP Lenders may
agree, and (iii) the non-refundable payment to the DIP Agent or the DIP Lenders,
as the case may be, of the fees referred to in the DIP Commitment Letter, the
DIP Credit Agreement and such commitment fees and reasonable costs and expenses
as may be due from time to time including, without limitation, attorneys' fees
and disbursements as provided in the DIP Credit Documents and attorneys' fees
and disbursements incurred by the DIP Agent and the DIP Lenders in connection
with the negotiation and implementation of the DIP Financing, all as such terms
are defined in the DIP Credit Documents and in each case without further review
or approval of this Court.

          4.      For all of the Debtors' obligations and indebtedness arising
under the DIP Financing and the DIP Credit Documents, the DIP Agent and the DIP
Lenders are hereby granted, pursuant to Section 364(c)(1) of the Code, an
allowed administrative expense claim having priority over any and all
administrative expenses of the kind specified or ordered pursuant to any
provision of the Code including, but not limited to, Sections 105, 326, 328,
503(b), 506(c), 507(a), 507(b) and 726 of the Code, subject only to (x) in the
event of the occurrence and during the continuance of a default or an event of
default under the DIP Credit Agreement (respectively a "Default" or an "Event of
Default") (after the giving of notice of such Default or Event of Default (a
"Default Notice"), the payment of unpaid professional fees and disbursements
incurred (and allowed by order of this Court) by the Debtors and by any
Committee, payment of unpaid fees pursuant to 28 U.S.C. § 1930(a)(6) and fees
payable to the Clerk of the Court, in an aggregate amount not to exceed
$1,500,000 (plus all unpaid professional fees and disbursements incurred prior
to the receipt of a Default Notice, to the extent such fees and disbursements
are approved by this Court and are included in the Budget),  and (y) the
Employee Benefit Plans Carve Out (collectively, the "Carve Out").  No other
claim having a priority superior or pari passu with that granted by this Order
to the DIP Agent and the DIP Lenders shall be granted while any portion of the
DIP Financing (or refinancing thereof by the DIP Lenders during the pendency of
the Cases) or the commitment thereunder remains outstanding.  So long as an
Event of Default shall not have occurred and be continuing, the payment by the
Debtors of compensation and reimbursement of expenses allowed and payable under
Sections 330 and 331 of the Code, as the same may be due and payable, shall not
be applied against and reduce the Carve Out. Upon receipt of a Default Notice
the Debtors shall provide immediate notice by facsimile and express next day
delivery to all professionals in the case informing them that a Default Notice
has been issued and advising them that the Debtors' ability to pay professionals
is subject to the Carve Out.

          5.      As security for all of the Debtors' obligations and
indebtedness under the DIP Credit Documents (including, without limitation, the
guaranty by the Guarantors of the obligations of the DIP Borrower contained in
the DIP Credit Agreement), the DIP Agent, on behalf of the DIP Lenders, shall
have (effective upon the Closing Date and without the necessity of the execution
by the Debtors of mortgages, security agreements or otherwise), in each case
subject to the Carve Out, pursuant to Sections 364(c)(2), (3) and 364(d) of the
Code, (x) a perfected first priority senior security interest in and lien upon
the Unencumbered Collateral, (y) a perfected junior priority security interest
in and lien upon all Encumbered Collateral, and (z) a perfected first priority,
senior priming security interest in and lien upon all Primed Collateral. The DIP
Agent shall also have a pari passu lien on the Cash Collateral in the
Concentration Account and the Collection Account for any obligations owed to it
as cash management bank. Further, in connection with contracts (N2O4 contracts)
of the Debtors with the United States of America for product of the Debtors
(such contracts, "US Government Contracts"), which provide that upon "f.o.b.
origin" (free on board government-owned rail cars, trailers and cylinders at
Debtor's plant) title and risk passes to the relevant US Government entity
(collectively, "US Government"), nothing provided herein shall alter such US
Government Contracts and nothing herein shall operate to grant a security
interest in property owned by the US Government which is in possession of the
Debtors pursuant to the US Government Contracts and such US Government property
shall not be subject to any lien or security granted herein.

          6.      The DIP Borrower is authorized and empowered to use proceeds
of the DIP Financing in accordance with the terms of the DIP Credit Agreement. 
The DIP Borrower was specifically authorized and directed by the Interim Order
and remains so authorized to use the proceeds of the Term Loans (and to the
extent required following application of all the Term Loans, Revolving Credit
Loans) provided under the DIP Financing to retire and repay indefeasibly in cash
all allowed debt obligations under and to terminate each of the Repaid
Facilities on the Closing Date, and to take those steps necessary to effectuate
and consummate the repayment of all allowed amounts due under the Repaid
Facilities (including the execution of all necessary documents) without further
order of this Court; provided however that any amounts claimed by the Investors
(as defined in the Interim Order) under the Repaid Facilities that are disputed
by any of the Debtors, the Committee or the DIP Lenders were deposited in escrow
pending resolution of such disputed amounts by the Court, after notice and
hearing, with the Investors' liens attaching to such proceeds in escrow).  

          7.      All liens and security interests granted in favor of the
agents and lenders under the Repaid Facilities by any Debtor to secure
obligations under each of the Repaid Facilities were released and discharged and
all property of the Debtors subject to any such liens or security interests
constitutes Unencumbered Collateral and shall be subject to the first priority
lien and security interest granted in paragraph 5 above.  Each of the lenders
under the Repaid Facilities is hereby directed to execute such documents and
take all other actions as may be necessary (including the delivery of any
Collateral in their possession) to release the Released Liens. 

          8.      Each and every federal, state, and local governmental agency
or department is hereby directed to accept any and all documents and instruments
necessary and appropriate to effectuate the release of the Released Liens.  If
any person or entity that has filed financing statements, mortgages, mechanic's
lien, lis pendens, or other documents or agreements evidencing the Released
Liens did not deliver to the Debtors prior to the Closing Date in proper form
for filing and executed by the appropriate parties, termination statements,
instruments of satisfaction, releases of all interests that the person or entity
has with respect to the Released Liens or otherwise, then (a) the Debtors are
hereby authorized and directed to execute the same on behalf of such entity and
(b) the DIP Agent is hereby authorized to file, register, or otherwise record a
certified copy of the Interim Order or this Order, which, once filed,
registered, or otherwise recorded, shall constitute conclusive evidence of the
release of the Released Liens.

          9.      Subject to the terms of this Order and the DIP Credit
Agreement, the Debtors are hereby authorized to use all Cash Collateral of the
DIP Lenders for the same purposes as the Debtors are permitted to use the DIP
Financing.  Upon entry, this Order shall supercede and replace all prior Orders
of the Court with respect to, and shall govern all aspects of, the terms and
conditions of the Debtors' use of Cash Collateral as authorized hereunder.

          10.   The security interests and liens granted hereunder to the DIP
Agent and the DIP Lenders shall not be (i) subject to any lien or security
interest which is avoided and preserved for the benefit of the Debtors' estates
under Section 551 of the Code or (ii) except as provided herein inter se,
subordinated to or made pari passu with any other lien or security interest
under Sections 364(c) or (d) of the Code (unless otherwise agreed to in writing,
in advance, by the DIP Agent).  For the purposes of the Interim Order and this
Order, Collateral shall include any of the Debtors' bankruptcy related causes of
action including, without limitation, avoidance actions under Sections 544 to
549 of the Code and the proceeds of any such actions.

          11.   None of the DIP Agent or the DIP Lenders, shall be required to
file or record financing statements, mortgages, notices of lien or similar
instruments in any jurisdiction or take any other action in order to validate
and perfect the security interests and liens granted to them pursuant to the
Interim Order and this Order.  If any such party, shall, in its business
judgment, choose to file such financing statements, mortgages, notices of lien
or similar instruments or otherwise confirm perfection of such security
interests and liens, all such documents shall be deemed to have been filed or
recorded as of the date of this Order, but subject in all respects to the
priorities set forth in this Order.

          12.   The Debtors, the DIP Agent and the DIP Lenders may amend,
modify, supplement or waive any provision of the DIP Credit Documents pursuant
to the terms thereof if such amendment, modification, supplement or waiver is
permitted under the terms of the DIP Credit Documents and is not material (in
the good faith judgment of the Debtors and the DIP Agent) without the need to
apply to, or receive further approval from, the Court, provided that prior to
any such amendment of the DIP Credit Documents (other than with respect to an
amendment which is ministerial or technical and which does not materially
adversely affect the Debtors) notice of such amendment is provided to the Court,
to counsel for the Committee, the United States Trustee and all parties
requesting notice in the Cases.

          13.   Upon the occurrence and during the continuance of an Event of
Default under the DIP Credit Documents and the giving of notice to the Debtors
following such Event of Default, the DIP Agent and the DIP Lenders may
(i) declare the principal of and accrued interest on the outstanding loans under
the DIP Credit Documents to be immediately due and payable, (ii) terminate any
further commitments to lend under the DIP Credit Agreement, (iii) setoff funds
of the Debtors in accounts maintained with the DIP Agent or any DIP Lender (or
affiliate of any DIP Lender) (provided that upon receipt of the notice of
set-off referred to below the Debtors may continue to make ordinary course
disbursements from such accounts but may not withdraw or disburse any other
amounts from such accounts), (iv) take immediate reasonable action to protect
and preserve the Collateral, and (v) exercise all rights and remedies of a
secured lender under the Uniform Commercial Code in all relevant jurisdictions,
including, without limitation, foreclosing upon and selling all or a portion of
the Collateral.  The actions taken in (i) through (iv) above may be taken
without further order of or application to the Court and the automatic stay is
hereby deemed modified and vacated to the extent necessary to permit such
actions, provided that the DIP Agent and the DIP Lenders shall provide at least
7 days' written notice to counsel for the Debtor, the United States Trustee, and
counsel to the Committee prior to taking the actions specified in clauses (iii)
or (v); and provided further, that no order prohibiting such action is entered
by this Court during the above-referenced 7 day period.  In any hearing
following the giving of the above-mentioned notice, the only issue that may be
raised by any party in opposition to the actions permitted by this paragraph 13
shall be whether, in fact, an Event of Default has occurred and is continuing.
Upon the occurrence of an Event of Default, the Debtors shall immediately
segregate all Collateral (including Cash Collateral) and shall not be permitted
to use such Collateral without the DIP Agent's prior written consent, except
that without such consent the Debtors may use Cash Collateral for five Business
Days in an amount necessary to pay its payroll plus up to the lesser of
$3,000,000 or the amount set forth in the Budget (other than payroll) for that
period (or such other greater amount as may be approved by (i) the DIP Agent in
the case of amounts that do not exceed $5,000,000 and (ii) the Required Lenders
in the case of amounts that do exceed $5,000,000. 

          14.   The DIP Credit Documents, the provisions of the Interim Order
and this Order shall be binding upon the DIP Agent, the DIP Lenders, the agents
and lenders under the Repaid Facilities, the Debtors and their respective
successors and assigns (including any Chapter 7 or Chapter 11 trustee
hereinafter appointed or elected for the estate of any of the Debtors) and all
parties in interest in these Cases who had notice and an opportunity to be heard
concerning the entry of this Order, and inure to the benefit of the DIP Agent,
the DIP Lenders, and the Debtors and their respective successors and assigns and
any other party in interest specifically identified herein to the extent set
forth herein. 

          15.   Unless all obligations and indebtedness owing to the DIP Agent
and the DIP Lenders under the DIP Credit Agreement and the DIP Credit Documents
shall theretofore have been paid in full, the Debtors shall not seek, and it
shall constitute an Event of Default if any Debtor seeks, or if there is
entered, an order dismissing any of the Cases.  If an order dismissing any of
the Cases under Section 1112 of the Code or otherwise is at any time entered,
such order shall provide (in accordance with Sections 105 and 349(b) of the
Code) that (x) the liens and security interests granted pursuant to this Order
and the Interim Order shall continue in full force and effect and shall maintain
their priorities as provided in this Order and the Interim Order until all
obligations in respect thereof shall have been paid and satisfied in full (and
that such liens and security interests shall, notwithstanding such dismissal,
remain binding on all parties in interest) and (y) this Court shall retain
jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the
liens and security interests referred to in clause (x) above.

          16.   If any or all of the provisions of this Order or the Interim
Order are hereafter reversed, modified, vacated or stayed, such reversal, stay,
modification or vacation shall not affect (x) the validity of any obligation,
indebtedness or liability incurred by the DIP Borrower to the DIP Lenders in
connection with the DIP Financing (including in respect of any fees) or (y) the
validity and enforceability of any lien or priority authorized or created hereby
or pursuant to the DIP Credit Documents with respect to any such obligations,
indebtedness or liability or (z) the indefeasible payment in full of all allowed
amounts due and owing under the Repaid Facilities.  Notwithstanding any such
reversal, stay, modification or vacation, any indebtedness, obligation or
liability incurred by the DIP Borrower to the DIP Lenders in connection with the
DIP Financing shall be governed in all respects by the original provisions of
this Order, and the DIP Lenders shall be entitled to all the rights, remedies,
privileges and benefits, granted herein and/or pursuant to the DIP Credit
Documents with respect to such indebtedness, obligation or liability.  The
obligations of the Debtors under the Interim Order, this Order and the DIP
Financing shall not be discharged by the entry of an order confirming a plan of
reorganization in any of the Cases and, pursuant to Section 1141(d)(4) of the
Code, the Debtors have waived such discharge.

          17.   No expenses of administration of the Cases or any future
proceeding or case which may result therefrom, including liquidation in
bankruptcy or other proceedings under the Code, shall be charged against the
Collateral pursuant to Sections 105, 506(c) or 552(b) of the Code or otherwise,
without the prior written consent of the DIP Agent and no such consent shall be
implied from any other action, inaction, or acquiescence by the DIP Agent or the
DIP Lenders.

          18.   If there is conflict between the terms of this Order and the DIP
Credit Agreement, the terms of this Order shall control. If there is a conflict
between the terms of this Order and the Interim Order, the terms of this Order
shall control.

          19.   Nothing in this Order or in the DIP Credit Documents shall be
construed to mean that the rights of Ex-Im pursuant to the PLNL Transaction
Documents[3] are in any way altered, modified or encumbered, and the rights and
security interests of Ex-Im pursuant to the PLNL Transaction Documents are
expressly preserved by this Order.

Dated:  Jackson, Mississippi

July, 15 2004                            /s/ Edward
Ellington                                                                                            
                                                           EDWARD ELLINGTON
                                                           UNITED STATES
BANKRUPTCY JUDGE

Agreed and Approved for Entry:

/s/ James W. O'Mara                          
    James W. O'Mara
    Counsel for Debtors

/s/ Craig M. Geno                                 
    Craig M. Geno
    Counsel for Committee

/s/ Marlane E. Chill                                   
    Marlane E. Chill
    Counsel for DIP Lenders

_____________________________
Assistant US Trustee

/s/ Candy Burnette                             
     Candy Burnette
     Counsel for Ex-Im


 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

[1] Capitalized terms used in this Order, unless otherwise defined, shall have
the meaning set forth in the DIP Commitment Letter, as defined herein.

[2] The debtors and debtors in possession, each of which are Guarantors are: 
Mississippi Nitrogen Inc.; Miss Chem Nitrogen, L.L.C.; Mississippi Chemical
Company, L.P.; Mississippi Chemical Management Company; Mississippi Phosphates
Corporation; Mississippi Potash, Inc.; Eddy Potash, Inc.; Triad Nitrogen,
L.L.C.; and Melamine Chemicals, Inc. For the avoidance of doubt none of the
following non-debtor subsidiaries: Mississippi Chemical Holdings, Inc., a
British Virgin Islands company, MissChem (Barbados) SRL, a Barbados company,
MissChem Trinidad Limited, a company of the Republic of Trinidad and Tobago, or
Point Lisas Nitrogen Ltd., a joint venture company of the Republic of Trinidad
and Tobago are debtors or Guarantors.

[3] The PLNL Transaction Documents are the PLNL Agreements as defined in the
Objection.